Citation Nr: 0908144	
Decision Date: 03/05/09    Archive Date: 03/12/09

DOCKET NO.  07-12 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
first metatarsal proximal phalangeal joint of the left foot.  

2.  Entitlement to service connection for arthritis of the 
first metatarsal proximal phalangeal joint of the right foot 
and a right heel spur, claimed as secondary to arthritis of 
the first metatarsal proximal phalangeal joint of the left 
foot.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse




ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy 
from September 1961 to October 1964.  

This matter comes before the Board of Veterans Appeals (the 
Board) on appeal from an May 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.  

Procedural history

In May 2006, the RO inter alia denied entitlement to service 
connection for bilateral degenerative joint disease of the 
first metatarsal and a right heel spur.  
The Veteran indicated his disagreement with the May 2006 
decision in a July 2006 notice of disagreement (NOD).  A DRO 
conducted a de novo review of the claim and rendered a 
decision in a March 2007 statement of the case (SOC) which 
continued the denial of entitlement to service connection for 
a bilateral foot disability.  The Veteran subsequently 
perfected an appeal by filing a substantive appeal (VA Form 
9) in April 2007.  

The Veteran testified at a Travel Board hearing which was 
chaired by the undersigned Veterans Law Judge in Portland, 
Oregon in September 2008.  A transcript of the hearing has 
been associated with the Veteran's VA claims folder.  

Clarification of issue

This appeal has come to the Board as one issue, entitlement 
to service connection for a bilateral foot disability.  
However, it is clear from the Veteran's testimony at the 
September 2008 hearing that he is claiming service connection 
for the left foot disability on a direct basis and service 
connection for the right foot disability secondary to the 
left foot disability.  Indeed, the Veteran's representative 
expressed to the undersigned VLJ during the aforementioned 
September 2008 hearing that the Veteran was not seeking 
service connection for the right foot disability on a direct 
basis.  See the September 2008 hearing transcript, at page 
15.  The Board is therefore bifurcating the claim into two 
separate issues.  

As is explained in detail below, additional evidentiary 
development is required prior to adjudication of the 
Veteran's claims.  The appeal is REMANDED to the RO via the 
VA Appeals Management Center (AMC) in Washington, DC.  VA 
will notify the Veteran if further action is required on his 
part.

Issues not on appeal

In the above-mentioned May 2006 decision, the Veteran was 
awarded service connection for tinnitus and bilateral hearing 
loss, evaluated 10 percent disabling and noncompensably 
disabling, respectively.  The Veteran has not, to the Board's 
knowledge, expressed dissatisfaction with those decisions.  
Those issues are therefore not in appellate status.  See 
Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 
38 U.S.C.A. § 7105(a), the filing of a notice of disagreement 
initiates appellate review in the VA administrative 
adjudication process, and the request for appellate review is 
completed by the claimant's filing of a substantive appeal 
after a statement of the case is issued by VA].


REMAND

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board believes that the 
Veteran's claims must be remanded for further evidentiary and 
procedural development.
 




Reasons for remand

VCAA notice

Although the RO sent the Veteran a notice letter in July 
2005, he was not informed of the evidentiary requirements 
necessary to establish a secondary service connection claim.

If, as here, there is a procedural defect with respect to the 
notice required under the VCAA, this may not be cured by the 
Board.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  The Board 
therefore must remand this issue to the agency of original 
jurisdiction because the record does not show that the 
Veteran was provided adequate notice under the VCAA and the 
Board is without authority to do so.  Any error by VA in 
providing the notice required by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)(1) is presumed prejudicial.  See Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

Medical opinion

In order to establish service connection for arthritis of the 
first metatarsal proximal phalangeal joint of the left foot, 
there must be (1) medical evidence of a current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

In this case, the evidence of record contains a current 
diagnosis of arthritis in the first metatarsal proximal 
phalangeal joint of the left foot.  See, e.g., a February 
2006 VA compensation and pension (C & P) examination report.  
Further, the Veteran's service medical records indicate that 
he incurred multiple contusions on his left thigh, left knee, 
and left calf when his leg was run over by a fighter jet 
while on a flight deck in August 1963.  

Under these circumstances, a medical nexus opinion must be 
obtained.  See Charles v. Principi, 16 Vet. App. 370 (2002) 
[where there is evidence of record satisfying the first two 
requirements for service connection (current disability and 
in-service disease or injury), but no competent medical 
evidence addressing the third requirement (a nexus between 
the current disability and active service), VA must obtain a 
medical nexus opinion]; see also McLendon v. Nicholson, 20 
Vet. App. 79 (2006); see also 38 C.F.R. § 3.159(c)(4) (2008) 
[a medical examination or opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim].

If it is determined that service connection is warranted for 
the left foot disability, service connection may be granted 
for the right foot disability if a medical nexus is 
established [i.e., that the right foot disability is 
proximately due to, the result of, or aggravated by the left 
foot disability.]  A medical opinion should be obtained as to 
this question. 

Accordingly, the appeal is remanded to the Veterans Benefits 
Administration (VBA) for the following actions:  

1.  VBA should send the Veteran a 
corrective VCAA notice which complies 
with the notification requirements needed 
to substantiate his secondary service 
connection claim.  

2.  VBA should arrange for a physician 
with appropriate experience to review the 
Veteran's VA claims folder and provide an 
opinion, with supporting rationale, as to 
whether the Veteran's currently-diagnosed 
arthritis of the first metatarsal 
proximal phalangeal joint of the left 
foot is consistent with the trauma 
incurred when the Veteran's left leg was 
run over by a plane in August 1963.  The 
reviewing physician should also provide 
an opinion, with supporting rationale, as 
to whether the Veteran's arthritis of the 
first metatarsal proximal phalangeal 
joint of the right foot and a right heel 
spur, is due to arthritis of the first 
metatarsal proximal phalangeal joint of 
the left foot.  If the reviewing 
physician finds that examination of the 
Veteran and/or diagnostic testing is 
necessary, such should be accomplished.  
A report should be prepared and 
associated with the Veteran's VA claims 
folder.

3.  VBA should then readjudicate the 
Veteran's claims of entitlement to 
service connection for arthritis of the 
first metatarsal proximal phalangeal 
joint of the left foot on a direct basis; 
and entitlement of service connection of 
arthritis of the first metatarsal 
proximal phalangeal joint of the right 
foot and a right heel spur, claimed as 
secondary to arthritis of the first 
metatarsal proximal phalangeal joint of 
the left foot.  If the benefits sought on 
appeal remain denied, in whole or in 
part, VBA should provide the Veteran and 
his representative with a supplemental 
statement of the case and allow an 
appropriate period of time for response.  
The Veteran's claims folder should then 
be returned to the Board for further 
consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on or matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).




	(CONTINUED ON NEXT PAGE)





This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




